REEVES, District Judge.
This is an action pursuant to what may be termed the Portal-to-Portal decision in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 66 S.Ct. 1187. The suit was filed on November 27, 1946. Subsequently the Congress passed the Portal-to-Portal Act, 29 U.S.C.A. § 251 et seq., which was approved May 14, 1947. By this enactment suits of this sort could not be maintained in the federal court unless it appeared that the activity was compensable under an express written contract or by custom. Without such averments this court has no jurisdiction. Since no such averments are contained in the complaint, the effect of the Congressional Act was to deprive the federal court of jurisdiction in such cases.
Accordingly, the motion to dismiss should be sustained and it will be so ordered.